Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed RCE filed 10/15/2021. 
Claims 1-3, 6, 8-27, 30, 32-46, 49, 51-70, 73, 75-86 are amended and pending. Claims 4-5, 7, 28-29, 31, 47-48, 50, 71-72, 74 are cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/710,364, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The amended portion or the limitation “identifying the PUCCH resource from a plurality of PUCCH resources based at least in part on the identified PUCCH resource having a lowest index of the plurality of PUCCH resources; and determining the default transmit beam based at least in part on the first uplink transmit beam being carried on the identified PUCCH resource having the lowest index.” in each of the independent claims 1, 25, 44, 68 do not find support in the above provisional application. Accordingly, claims 1-3, 6, 8-27, 30, 32-46, 49, 51-70, 73, 75-86 are not entitled to the benefit of the prior application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-11, 15-16, 20, 22-27, 30, 32-34, 36-37, 39, 41-46, 49, 51-54, 58-59, 63, 65-70, 73, 75-77, 79-80, 82, 84-86 are rejected under 35 U.S.C. 103 as being unpatentable over Mariner et al. (WO 2017/196612 A1) in view of Guo et al (US 2019/0141693 A1) and Chen et al. (US 2018/0324678 A1). 

Regarding claims 1, 44, Marinier discloses a method for wireless communication at a user equipment (UE) or an apparatus for wireless communications, comprising: 
A processor (see fig. 7E, 118); 

determining, based at least in part on communication resources allocated by a base station, a default transmit beam for communicating with the base station (par. 0047-0048, describes determining a default transmit beam for uplink transmission at least based on frequency, see also par. 0077-0080, 0198); 
identifying a triggering condition for using the default transmit beam (par. 0048, discloses use of default beam based on rules); and 
transmitting an uplink communication to the base station using the default transmit beam based at least in part on the triggering condition (par. 0047-0048, discloses uplink transmission using the default beam).
Although, Marinier does not explicitly disclose, Guo discloses the step of determining, based at least least in part on uplink control channel communication resource allocated by a base station, a default transmit beam (par. 0233-0236). Guo further discloses wherein determining the default transmit beam comprises: receiving a semi-static configuration or a dynamic configuration for the allocated uplink control channel communication resources, wherein the allocated uplink control channel communication resources are designated for carrying a first uplink transmission to the base station using a first uplink transmit beam, wherein the first uplink transmission comprises a PUCCH transmission and the allocated PUCCH communication resources comprises a PUCCH resource (Guo at par. 0234-0236, fig. 19, and provisional application 62/626,948, page 13, component 1); and determining the default transmit beam based at least in part on the first uplink transmit beam (see section Component 1, at pages 13-16 of Provisional App. 62/626,948, see page13). Guo also discloses identifying the PUCCH resource 
determining the default transmit beam based at least in part on the first uplink transmit beam being carried on the identified PUCCH resource having the lowest index (claim 5 as supported by Prov. App. # 62/534,998 at page 18, first paragraph, see also Prov. App. # 62/658,008, page 18, bullet 8, see also page 19, bullets 1-2, 5). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include the step of determining as described by Guo. 
The motivation for doing so would be to allow dynamically configuring of the transmit beam. 
Mariner fails to disclose but Guo discloses wherein the determining a default transmit beam for communicating via a Physical uplink shared channel (PUSCH) is based on physical uplink control channel (PUCCH) communication resources allocated to the UE (see fig. 19). Guo also discloses that in fall back DCI, there is a need to indicate default beam for PUSCH and a UE can be configured for this for example by signaling the UE to use the same transmit beam as transmit beam of other beams such as SRS resource, etc. (see section Component 1, at pages 13-16 of Provisional App. 62/626,948, see page13). Guo also discloses that in downlink, a UE can be configured to use the receive beam of control signaling as to receive the PDSCH, suggesting that in reverse, a UE can be configured to use the same transmit beam for PUCCH and PUSCH (see component 2, starting at page 16). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include determining a default transmit beam for communicating via a PUSCH with the base station based in part on PUCCH resources allocated to the UE as described by Guo or Chen. 
The motivation for doing so would be to allow transmission of data when a beam failure occurs. 

Regarding claims 25, 68, Marinier discloses a method for wireless communication at a base station or an apparatus for wireless communication, comprising: 
A processor (see fig. 7F, 194); 
Memory in electronic communication with the processor (fig. 7F, 196); and instructions stored in the memory and executable by the processor to cause the apparatus to:
allocating communication resources for a user equipment (UE) (par. 0164, discloses allocation of resources for example by using grant); 
identifying a triggering condition that indicates to the UE to use a default transmit beam for communicating with the base station, wherein the default transmit beam is based at least in part on the allocated communication resources (par. 0047-0048, describes determining a default transmit beam for uplink transmission at least based on frequency, see also par. 0077-0080, 0198); and
receiving, based at least in part on the triggering condition, an uplink communication from the UE, wherein the uplink communication is transmitted by the UE using the default 
Although, Marinier does not explicitly disclose, Guo discloses the step of allocating uplink control channel communication resources for a user equipment and wherein the default transmit beam is based at least in part on the allocated uplink control channel communication resources (par. 0233-0236). Guo further discloses wherein determining the default transmit beam comprises: receiving a semi-static configuration or a dynamic configuration for the allocated uplink control channel communication resources, wherein the allocated uplink control channel communication resources are designated for carrying a first uplink transmission to the base station using a first uplink transmit beam, wherein the first uplink transmission comprises a PUCCH transmission and the allocated PUCCH communication resources comprises a PUCCH resource (Guo at par. 0234-0236, fig. 19, and provisional application 62/626,948, page 13, component 1); and determining the default transmit beam based at least in part on the first uplink transmit beam (see section Component 1, at pages 13-16 of Provisional App. 62/626,948, see page13).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include the step of determining as described by Guo. 
The motivation for doing so would be to allow dynamically configuring of the transmit beam. 
Mariner fails to disclose but Guo discloses wherein the determining a default transmit beam for communicating via a Physical uplink shared channel (PUSCH) is based on physical uplink control channel (PUCCH) communication resources allocated to the UE (see fig. 19). Guo also discloses that in fall back DCI, there is a need to indicate default beam for PUSCH and a UE 
 Chen further discloses using a common beam for transmission of both PUCCH and PUSCH (see par. 0401, 0411).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include determining a default transmit beam for communicating via a PUSCH with the base station based in part on PUCCH resources allocated to the UE as described by Guo or Chen. 
The motivation for doing so would be to allow transmission of data when a beam failure occurs. 

Regarding claims 2, 26, 45, 69, Marinier discloses the method wherein identifying the triggering condition comprises: receiving, from the base station, an uplink grant that does not contain a PUSCH beam indicator (see par. 0067, discloses receiving an uplink grant from a particular TRP using a beam process wherein par. 0047 describes that the configuration of default beam can be signaled implicitly or may be pre-defined, in other words, the grant does not particularly include beam indicator).
	


Regarding claims 6, 30, 49, 73, Marinier discloses the method wherein the PUCCH resource is identified based at least in part on an intended use of the PUCCH resource (par. 0079, 0189, discloses assigning beams to different uplink and service type of the uplink transmission, i.e. at least discloses identifying the PUCCH resource at least based on an intended use).

Regarding claims 8, 32, 75, Marinier discloses the method wherein the intended use of the PUCCH resource comprises one of a scheduling request (SR), a channel quality indicator (CQI) report, or a beam failure recovery (see par. 0079).

Regarding claims 9, 33, 52, 76, Marinier discloses the method wherein the first uplink transmission comprises a sounding reference signal (SRS) transmission, a PUSCH transmission scheduled by an uplink grant that includes a PUSCH beam indicator, a semi- persistent scheduled (SPS) transmission, or a grant-free uplink transmission (Par. 0054, discloses at least an uplink transmission consisting of SRS).

Regarding claims 10, 34, 53, 77, Marinier discloses the method further comprising: identifying the first uplink transmission to be used for determining the default transmit beam from a plurality of candidate uplink transmissions based at least in part on a scheduling parameter of the first uplink transmission, a number of beams associated with the first uplink 

Regarding claim 11, 54, Marinier discloses the method wherein identifying the triggering condition comprises: identifying uplink data to be transmitted to the base station in the uplink communication (see par. 0073, discloses identifying the data to be transmitted such as uplink control information); and determining that the base station has not transmitted a sounding reference signal (SRS) resource indicator (SRI) indicating a configured uplink transmit beam for the uplink communication (see par. 0073, discloses implicitly determining beam based on decoding an associated transmission, in other words, in absence of explicit signaling using the implicit signaling to determine the beam, see also par. 0047-0048).

	Regarding claims 15, 36, 58, 79, Marinier discloses the method wherein determining the default transmit beam comprises: receiving a downlink transmission from the base station over the allocated PUCCH communication resources using a downlink receive beam of one or more downlink receive beam or transmitting a downlink transmission to the UE over the allocated uplink control channel communication resources, wherein the uplink communication is transmitted by the UE using the default transmit beam based at least in part on the downlink transmission (see at least par. 0081, discloses receiving a downlink transmission via a receive beam); and determining the default transmit beam based at least in part on the downlink receive beam (par. 0081, discloses determining default beam using the receive beam).



	Regarding claims 20, 39, 63, 82, Marinier discloses the method wherein receiving the downlink transmission comprises: receiving/transmitting one or more channel state information reference signals (CSI-RS) over the allocated PUCCH communication resources, wherein each CSI-RS is received using a respective downlink receive beam of one or more downlink receive beams (par. 0071, discloses receiving CSI); identifying a given downlink receive beam of the one or more downlink receive beams (par. 0071, discloses identifying beam pair link); and determining the default transmit beam based at least in part on the given downlink receive beam (par. 0071, discloses implicit or explicit indication of beam process).

Regarding claims 22, 41, 65, 84, Marinier discloses the method further comprising: identifying the downlink transmission to be used for determining the default transmit beam from a plurality of candidate downlink transmissions based at least in part on a scheduling parameter of the downlink transmission (see par. 0073, discloses determining the beam process from the received downlink transmission), a number of beams associated with the downlink transmission, a selection indication received from the base station, or a combination thereof (par. 0073, discloses at least an indication of selection of beam from the base station).

Regarding claims 23, 42, 66, 85, Marinier discloses the method wherein determining the default transmit beam comprises: identifying a communication beam corresponding to a recent 

Regarding claims 24, 43, 67, 86, Marinier discloses the method wherein transmitting the uplink communication using the default transmit beam comprises: receiving, from the base station, or transmitting to the UE, an update to the allocated PUCCH communication resources (par. 0123); and determining a second default transmit beam based at least in part on the update, wherein the uplink communication is transmitted using the second default transmit beam (par. 0023-0125).

Regarding claim 51, Marinier discloses the method wherein the intended use of the PUCCH resource comprises one of a scheduling request (SR), a channel quality indicator (CQI) report, or a beam failure recovery (see par. 0079).

Claims 12, 55 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al. in view of Guo and Chen as applied to claims 1, 44, 25, 68 above, and further in view of Deenoo et al. (US 2020/0374960 A1). 

Regarding claims 12, 55, Marinier fails to disclose but Sun discloses the method wherein identifying the triggering condition comprises: identifying a threshold time period preceding the uplink communication (ae par. 0243 discloses a timer after a request is sent); and determining that the base station has not transmitted a PUSCH beam indicator indicating a configured uplink 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include a timer for receiving the indicator and determining to use the default beam when the no indicator is received within the timer as described by Deenoo. 
The motivation for doing so would be to allow a fall back mechanism such as default beam for transmission of PUSCH. 

Claims 13, 56 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al. in view of Guo, Chen and Deenoo as applied to claims 12, 55 above, and further in view of Koskela et al. (US 2020/0028545 A1).

Regarding claim 13, 56, Marinier fails to disclose but  Koskela discloses the method wherein the threshold time period is based at least in part on a beam-switching capability of the UE (see par. 0087-0097, discloses timer associated with beam switching).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the threshold time period is based at least in part on beam switching capability as described by Koskela. 
The motivation for doing so would be to allow appropriate response time from the BS, such that the use of default beam is not prematurely selected. 

Claims 14, 17-19, 21, 35, 38, 40, 57, 60, 61, 64, 78, 81, 83 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al. in view of Guo, Chen as applied to claims 1, 44, 25, 68 above, and further in view of Yu et al. (US 2019/0082335 A1).

Regarding claims 14, 35, 57, 78, Marinier fails to explicitly disclose but Yu discloses the method wherein determining the default transmit beam comprises: identifying a receive beam used to receive a remaining minimum system information (RMSI) control resource set, wherein the RMSI control resource set comprises the allocated PUCCH communication resources or configuring, for the UE, a remaining minimum system information (RMSI) control resource set as recited in claim 35 (see par. 0037, discloses broadcast of RMSI in system information); and selecting or identifying, prior to a completion of a radio resource control (RRC) configuration, the default transmit beam based at least in part on the receive beam (see par. 0037, 0048, discloses determining candidate beam, further see fig. 9, describes using default beam after beam failure, i.e. prior to completion of RRC configuration).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include identifying the receive beam used to receive RMSI control resource set and selecting the default beam prior to completion of RRC configuration as described by Yu. 
The motivation for doing so would be to allow connecting to network in case of beam failure using default beam configuration. 

Regarding claims 17-18, 21, 38, 40, 60, 61, 64, 81, 83, Marinier fails to disclose but Yu discloses the method further comprising: identifying the PDCCH control resource set from a 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include identifying the PDCCH control resource set from a plurality of candidate PDCCH control resource sets based at least in part on an index associated with the PDCCH control resource set as described by Yu. 
The motivation for doing so would be to allow configuring the UE with proper resources. 

Regarding claim 19, Marinier fails to disclose but Yu discloses the method further comprising: the PDCCH control resource set from the plurality of candidate PDCCH control resource sets (see par. 0040), wherein the plurality of candidate PDCCH control resource sets are associated with a same reception time at the UE (see par. 0040, 0049, discloses receiving at least two PDCCH control resource set at the same time). Guo discloses selecting, based at least in part on an index associated with the PDCCH control resource set (see par. 0312). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include selecting the PDCCH control resource set based at least in part on an index as described by Guo. 
.

Response to Arguments
Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive. 
Applicant has amended the claim the independent claims and argues that the cited references fail to disclose the subject matter. Examiner respectfully disagrees. 
In particularly, Applicant argues that the provisional application of Guo does not have support for claim 5. Examiner disagrees and specifically points to at least two provisional applications that provide support for the amended subject matter. See rejection of claim 1 above. The provisional applications of Guo have filing date after the filing date of applicant’s provisional application, but examiner respectfully notes that the amended subject matter is not supported by applicant’s provisional application. As such, the priority date for applicant’s claim is not the filing date of provisional, but filing date of non-provisional application or 02/13/2019. As such because Guo provisional priority date is 02/26/2018 and 04/16/2018, Guo is a prior art and is properly supported by its provisional applications.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466